Citation Nr: 0402563	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The appellant had active duty service from January 1981 to 
January 1984. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

For the reasons set forth below, this appeal is being 
REMANDED, in part, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disorder on the basis 
that new and material evidence had not been presented; the 
veteran did not file a notice of disagreement or otherwise 
disagreement to this decision.  

2.  The evidence received subsequent to the March 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).

2.  New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from an acquired psychiatric disorder that 
preexisted active duty service, but was aggravated by such 
service.  

A brief review of the history of this appeal is as follows:  
In an April 1993 rating decision, the RO denied the veteran's 
initial claim of entitlement to service connection for the 
residuals of a traumatic brain injury and an acquired 
psychiatric disorder, to include Post-Traumatic Stress 
Disorder (PTSD).  By letter dated in May 1993, the RO 
notified the veteran of that decision and his appellate 
rights.  The veteran did not file a notice of disagreement or 
otherwise express disagreement with this decision, so the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

In a March 1999 rating decision, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for the residuals of a traumatic brain injury and 
an acquired psychiatric disorder on the basis that new and 
material evidence had not been presented, and denied service 
connection for a learning disability.  The RO notified the 
veteran of that decision and his appellate rights by letter 
dated in March 1999.  The veteran did not file a notice of 
disagreement or otherwise express disagreement with this 
decision, so the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

In March 2001, the veteran renewed his claim for entitlement 
to service connection for an acquired psychiatric disorder.  
In a letter dated in August 2001, the veteran was informed of 
his rights in the VA claims, detailing, among other things, 
that he needed to submit new and material evidence to reopen 
his claim.  In a January 2002 rating decision, the RO denied 
service connection for obsessive-compulsive disorder, bipolar 
disorder, suspected dyssomnia/narcolepsy, and major 
depression, and denied the veteran's application to reopen 
his claims of entitlement to service connection for an 
acquired psychiatric disorder and the residuals of a 
traumatic brain injury on the basis that new and material 
evidence had not been presented.  The veteran perfected a 
timely appeal to this rating decision, which led to the 
present matter.  

In the August 2002 statement of the case, the RO 
appropriately combines all of veteran's claimed psychiatric 
disabilities under the single heading of "an acquired 
psychiatric disability, variously diagnosed."  However, the 
RO characterized the issue as one of service connection 
rather than whether new and material evidence has been 
submitted to reopen the veteran's claim.  The Board finds 
that the issue is appropriately characterized as whether new 
and material evidence has been presented to reopen a claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  This characterization is appropriate 
because there is a prior final decision on this issue.  As 
such, the Board first must determine whether new and material 
evidence has been presented before reopening and adjudicating 
the claim for service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless 
of a determination made by the regional office, the Board 
must ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  There is no prejudice 
to the veteran by proceeding with an analysis of new and 
material evidence, as the Board finds that the record 
contains sufficient evidence to reopen the claim. 

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to reopen this matter and examine the case on the 
merits.  Therefore, as to the limited issue of reopening this 
appeal, the Board finds that to the extent that the VCAA may 
not have been fully satisfied, there is no prejudice to the 
veteran in this regard, because that matter is being resolved 
in the veteran's favor.  As to the merits of the case, the 
Board finds that additional development is needed prior to 
adjudicating this appeal, including VCAA compliance, which is 
addressed in the REMAND portion of this decision, following 
the ORDER.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  There has been a regulatory change pertaining to the 
definition of new and material evidence, with respect to 
claims made on or after August 29, 2001.  38 C.F.R. § 
3.156(a); see 66 Fed. Reg. 45,620 (Aug. 29, 2001).  However, 
as the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Since the time of the RO's prior final denial in this case, 
significant amounts of medical records have been associated 
with the veteran's claims file.  Some of that evidence, 
particularly, a January 24, 2003 letter prepared jointly by 
A. R. Kelly, LCSW, and J. Nowicki, MD, includes an opinion 
stating the veteran's current psychiatric disability is 
related to his active duty service, which is evidence that 
was not previously before VA in connection with the 
adjudication of this claim.  

The Board emphasizes that when determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus, supra.  This evidence is 
clearly new, in that it was not previously of record, and it 
is material, because it adds substantiation to the veteran's 
claim that his current psychiatric disability is related to 
service.  As such, the Board is satisfied that new and 
material evidence was presented to reopen the claim for 
service connection for an acquired psychiatric disorder and 
to that extent the appeal is allowed, subject to further 
development to be taken in this appeal, as described in the 
REMAND below.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, and to that limited extent the appeal is allowed, 
subject to further development.


REMAND

The veteran claims that he currently suffers from an acquired 
psychiatric disorder that was aggravated by active duty 
service.  However, the Board observes that the veteran was 
never afforded a complete VA psychiatric examination for the 
purpose of evaluating his claim, as is required by the VCAA 
under the circumstances of this case.  See 38 U.S.C.A. 
§ 5103A(d).  While the January 24, 2003 letter prepared 
jointly by A. R. Kelly, LCSW, and J. Nowicki, MD, suggests 
that the veteran's current psychiatric disability was 
aggravated by his active duty service, the Board believes 
that additional evidentiary development is necessary to 
clarify the rationale for such an opinion, as required by the 
provisions 38 U.S.C.A. §§ 1111 and 1153, which relate to 
claims of service connection based on aggravation.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
The RO should also take any action deemed 
necessary to comply with the holdings in 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  As part of the 
notice required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claims 
and to send to VA all evidence in his 
possession that may be relevant to his 
claim. 

2.  In specific regard to medical 
records, the RO should ask the veteran if 
he has any medical records prior to his 
entry to service regarding his claimed 
psychiatric disability and/or traumatic 
brain injury.  The RO should also request 
that the veteran to identify whether his 
employer subsequent to his release from 
service, Sikorsky Aircraft, has any 
medical records that relate to the 
veteran's claimed psychiatric disability.  
The veteran should be informed that VA 
will attempt to obtain any records so 
identified with sufficient specificity, 
provided he completes he appropriate 
waiver.  

3.  After all of the evidence is 
assembled, the veteran should be 
scheduled for a VA psychiatric 
examination to evaluate his claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  The 
examiner should review the claims file, 
examine the veteran in accordance with 
the requirements of the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-
IV), and undertake any and all clinical 
tests or studies deemed appropriate.  The 
examiner should do the following:  (1) 
offer an opinion as to whether the 
veteran currently suffers from a 
psychiatric disability(s) or a 
personality disorder;  (2) determine the 
nature, extent, and etiology of any and 
all psychiatric disorders affecting the 
veteran, if any; and (3) if the veteran 
is diagnosed with a psychiatric 
disability(s), the examiner should 
provide an opinion as to whether the 
veteran's psychiatric disorder was 
aggravated (chronically worsened) by 
service:  that is, whether the 
psychiatric disorder existed prior to 
active duty service, and if so, is it at 
least as likely as not that there was an 
increase in the severity of such 
preexisting psychiatric disorder during 
service not due to the natural progress 
of the disease.  The examiner should be 
asked to report all findings in detail, 
provide a rationale for all opinions 
rendered, and comment on the January 24, 
2003 letter prepared jointly by A. R. 
Kelly, LCSW, and J. Nowicki, MD in 
rendering the requested opinion and 
rationale.  

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



